Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 06/13/2021:
Amendments of Claims 1, 2, 5 to 8, 31, 40, 41, 46 and 47 are acknowledged.
New Claim 48 is acknowledged.
Cancelation of Claims 4 and 39 is acknowledged.
Replacement Sheet for Figure 12 is acknowledged.
Note:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 7, 31, 40 and 45 to 48 are rejected under 35 U.S.C. 103 as being unpatentable over Kumakura (US 2014/0238536) in view of Wegman (US 6098677).
Regarding Claim 1, 6 and 48:
Kumakura discloses a System (Figure 1, granular material feeding apparatus 11) for packaging powders comprising: a hopper (Figure 1, hopper 17) adapted for receiving the powders and a first tube (Figure 1, guide cylinder 18) comprising an inlet (not numbered) connected to said hopper (Figure 1), wherein said first tube internally comprises an a screw conveyor (Figure 1, auger 19) configured so as to rotate about an axis inside said first tube (Figure 1, paragraph 42) so as to convey 
Kumakura does not disclose wherein said second tube further comprises a second opening configured to be able to blow air inside said gap or that second opening being positioned close to the outlet of said first tube or the use of a regulator, and wherein said second tube further comprises a second opening configured to be able to blow air inside said gap and said second opening is connected to a regulator capable of adjusting the amount of gas to be blown inside the gap depending on the desired degree of compacting of the powders. 
Wegman teaches that for filling the containers properly, avoiding the formation of “cake” or air pockets that can result in partial filling of the container, using an opening positioned close to the outlet of the equivalent of the first tube (Figure 12, Column 14, lines 57 to 62, Compressed air source 464 may include a valve (not shown) to regulate the amount of air in order to form a proper boundary layer of flowing air 432 to optimize the flow of toner 12 through nozzle assembly 430, the valve will be considered a “regulator”).
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Kumakura the teachings of Wegman and include an opening positioned close to the outlet of the first tube to obtain a proper flow of powder to the container avoiding “cake” or air pockets that result in partial filling of the container. 

Regarding Claim 2 and 45:


Regarding Claim 3:
As discussed above, the modified invention of Kumakura discloses the claimed invention as recited.
The modified invention of Kumakura does not specifically disclose if the first opening is connected to a vacuum pump, Kumakura disclose an “air-gas suction device 79”.  
It would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to use a vacuum pump as the “air-gas suction device” since their use to provide vacuum is well known in the art.

Regarding Claims 5 and 46:
As discussed above, the modified invention of Kumakura discloses the claimed invention as recited.
The modified invention of Kumakura does not disclose that said second opening is positioned a distance from the inlet of said first tube greater than half of a total length of said first tube.
Wegmans teaches placing the second opening close to the end of the first tube since the gas provided is going to affect mostly the outlet nozzle to avoid forming “cake” or air gaps that would cause an improper filling of the packages.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Kumakura the teachings of Wegmans and place the second opening close to the end of the first tube since the gas provided is going to affect mostly the outlet nozzle to avoid forming “cake” or air gaps that would cause an improper filling of the packages.

Regarding Claim 7:
Kumakura discloses inside said second tube there is a spiral configured so as to convey air from said second opening to said first opening (Screw conveyor 19 can be considered a “spiral and surely is inside 

Regarding Claim 31:
Kumakura discloses a method for packaging powders in containers (Figure 1, container S) through a system (Figure 1, granular material feeding apparatus 11) that conveys the powders through a hopper (Figure 1, Hopper 17, not numbered outlet) and a first tube (Figure 1, screw conveyor 19 on first tube 18) connected to said hopper  towards the containers, wherein said method comprises the following step: sucking air from the an inner region of said hopper and of said first tube (Figure 4A, suction device 79) so as to compact the conveyed powders (Suction device 79 removes air from the powder transported on first tube 18 and being packed on container S and that would make the powder more compact) and introducing gas so as to adjust the degree of compacting of the powders inside said first tube (Figure 1, paragraph 44, gas is introduced by feed gas unit 27).

Regarding Claim 40:
Kumakura discloses a step of introducing Nitrogen so as to adjust the degree of compacting of the powders inside said first tube (Paragraph 72, Figure 13 A nitrogen feed channel 123 configured to guide nitrogen gas is formed along an axial center of the revolving shaft 121 from an upper end to near a lower end of the revolving shaft 121. Paragraph 9: Accordingly, the powder or granular material feeding apparatus may achieve the deaeration of the powder or granular material and filling of the inert gas simultaneously and efficiently).

Regarding Claim 47:
Kumakura discloses a system for packaging powders (Figure 1, granular material feeding apparatus 11) comprising: a hopper having an outlet (Figure 1, Hopper 17, not numbered outlet);   a first porous tube having an inlet adjacent the outlet of said hopper and an opposing outlet (Figure 1, cylindrical guide cylinder 18); a screw conveyer extending through the outlet 
a vacuum coupled to the gap (Figure 4A, suction device 79), whereby compactness of a powder dispensed from said first tube is capable of being controlled by said vacuum facilitating accurate packaging of the powder (Suction device 79 removes air from the powder being packed on container S and that would make it more compact). 
Kumakura does not specifically disclose an adjustable gas regulator coupled to the gap adjacent the opposing outlet of said first porous tube between the upper seal and the lower seal.
Wegman teaches that for filling the containers properly, avoiding the formation of “cake” or air pockets that can result in partial filling of the container, using an opening positioned close to the outlet of the equivalent of the first tube (Figure 12, Column 14, lines 57 to 62, Compressed air source 464 may include a valve (not shown) to regulate the amount of air in order to form a proper boundary layer of flowing air 432 to optimize the flow of toner 12 through nozzle assembly 430, the valve will be considered a “regulator”).
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Kumakura the teachings of Wegman and include an adjustable gas regulator coupled to the gap adjacent the opposing outlet of said first porous tube between the upper seal and the lower seal, positioned close to the outlet of the first tube to obtain a proper flow of powder to the container avoiding “cake” or air pockets that result in partial filling of the container so compactness of a powder dispensed from said first tube is capable of being controlled by adjusting said adjustable gas regulator and said vacuum facilitating accurate packaging of the powder.

Claims 8 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kumakura (US 2014/0238536) in view of Wegman (US 6098677) as applied above, and further in view of Auer (US 20040237543) and Poole (US 2007/0131707).
Regarding Claim 8:
As discussed above for claim 1, the modified invention of Kumakura discloses the claimed invention as recited and in particular to supply gas at a positive pressure at the second opening.
The modified invention of Kumakura does not disclose one or more temperature detectors to detect the a temperature of one or more components of the system, wherein the system is configured to adjust one or more of the physical parameters from temperature, pressure or relative humidity of the air introduced through said second opening based on the temperature detected.  
Auer teaches a method for directly cooling fine-particle, powdery solid substances by using a cooling medium provided in the form of cold gases obtained such as nitrogen obtained from liquid nitrogen, in particular to be used to avoid damage to bulk material packaging, due to an overly high temperature of the solid substances (paragraphs 4 and 34). 
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Kumakura the teachings of Auer and provide a cooling medium to the gas applied at the second opening to lower the temperature of the powder and avoid damage to the equipment or the containers bulk material packaging.
The modified invention of Kumakura does not specifically disclose the use of temperature sensors, but Poole teaches using temperature sensors of the gas and on several components of a similar packaging device to control the temperature of a gas on a similar packaging device [0010, 0083, 0181, 0208, 0219, and 0221].
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Kumakura the teachings of Poole and use temperature sensors to measure and control the temperature of the powder and avoid damage to the packaging material or the system.

Regarding Claim 41:
As discussed above for Claim 31, Kumakura discloses the claimed invention as recited and in particular discloses feeding nitrogen to the powder directly by a feed channel in the auger shaft (Figure 13a, feed channel 123).
Kumakura does not disclose a step of detecting a temperature of one or more components of said system and a step of introducing gas, wherein one or more of a parameter of the gas introduced among temperature, pressure or relative humidity is adjusted based on the detected temperature.   
Auer teaches a method for directly cooling fine-particle, powdery solid substances by using a cooling medium provided in the form of cold gases obtained such as nitrogen obtained from liquid nitrogen, in particular to be used to avoid damage to bulk material packaging, due to an overly high temperature of the solid substances (paragraphs 4 and 34). 
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Kumakura the teachings of Auer and provide a cooling medium to lower the temperature of the powder and avoid damage to the equipment or the containers bulk material packaging.
The modified invention of Kumakura does not specifically disclose the use of temperature sensors, but Poole teaches using temperature sensors of the gas and on several components of a similar packaging device to control the temperature of a gas on a similar packaging device [0010, 0083, 0181, 0208, 0219, and 0221].
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Kumakura the teachings of Poole and use temperature sensors to measure and control the temperature of the powder and avoid damage to the packaging material or the system.

Response to Arguments
Applicant’s arguments with respect to the rejection of the independent claims under Kumakura (US 2014/0238536) have been considered but are moot because the amendment required new ground of rejection under Wegman (US 6098677). The new reference was already on the record and teaches using 
Note that the claims require a regulator “capable” of adjusting the amount of gas to be blown inside the gap, so any form of valve capable of adjusting the flow of gas would satisfy the claim. Other references such as Carter (US 3664385) or Wegman (US 6024141) could have been used properly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731